Hallam, J.
(dissenting).
In my opinion relator has such interest in the assessment of $3,000 against the village of Westbrook as to warrant his securing a review of such assessment on cer.tiorañ. He is a resident and taxpayer of the village. This is sufficient interest to give him a right to have reviewed any order or judgment for an assessment, the direct consequence of which must be to add to the burden of local taxation. Maxwell v. Board of Supervisors of Stanislaus County, 53 Cal. 389; Orr v. State Board of Equalization, 3 Idaho, 190, 28 Pac. 416; Moore v. City Council of City of Perry, 119 Iowa, 423, 93 N. W. 510; Biddle v. Borough of Riverton, 58 N. J. Law, 289, 33 Atl. 297; People v. Board of Supervisors of County of Westchester, 57 Barb, 377; see Champion v. Board Co. Commrs. of Minnehaha County, 5 Dak. 416, 428, 41 N. W. 739.
This is in accord with the rule applied in this state in injunction cases. It was said in Hodgman v. Chicago & St. P. Ry. Co. 20 Minn. 36 (48), of a plaintiff taxpayer who sought to restrain an issue of city bonds, that “the damages which he will sustain in case his burdens of taxation are thus increased, .are not in common with the damages to other taxpayers, but they are special, affecting his private property and private rights.”
State v. Village of Lamberton, 37 Minn. 362, 34 N. W. 336, was a *277different case. The acts sought to be there reviewed were official acts of public officers, not in any manner peculiarly affecting the relator. No matters of taxation were involved. It was held that a resident and taxpayer cannot have mrtiorari in such a case. The distinction between that class of cases and this is recognized, and is pointed out in Maxwell v. Board of Supervisors of Stanislaus County, 53 Cal. 389.
I am also of the opinion that the assessment of $3,000 was unauthorized, and that the drainage laws of the state do not authorize the drainage of a sewer system of a village.
On January 12, 1917, the court ordered a reargument upon the following points only:
(1) Can the land of relator within the corporate limits of the village of Westbrook be assessed or taxed to pay any part of the assessment against the village for connecting its sewage system with the judicial ditch ?
(2) Is this assessment against the village valid?
On March 9, 1917, the following opinion was filed:
Per Curiam.
The reargument in this case satisfies us that the result reached in the former decision was right, though we may have been mistaken in assuming that the village of Westbrook was assessed $3,000 for making the necessary connections for the discharge of the village sewage into the proposed ditch.
The assessments were for “improvement of main outlet for village at Villa street and Wells avenue, $2,500.00;” and for “improvement of two outlets for drainage east of depot and south, of railway $500.00.” It is vigorously insisted by counsel for respondent that the system of tiling in the village was not a sewer system, but a drainage system, and that the assessments were not made against the village for the privilege of discharging its sewage into the ditch. If this is correct the village was not assessed for permitting it to connect the outlet of the village sewerage system with Branch L-l, on condition that a septic tank be first installed, as the judgment does not provide that the village was to pay anything for this right. There can be no doubt of the legality of assessing the village for the improvement of outlets so that water from its streets *278and from private property within its limits would drain into the proposed ditch. If the assessments were made for this only, it is entirely clear that relator, as a taxpayer or owner of land within the village limits, has no just grievance. If it should appear in subsequent proceedings to tax or assess property within the village limits for the amounts thus assessed against the village that such assessments were unauthorized because for an illegal purpose, relator will have a right to be heard in defense.
We still think he has no right to bring certiorari.
Judgment affirmed.